 4:11-cr-03031-RGK-CRZ Doc # 163 Filed: 01/21/21 Page 1 of 2 - Page ID # 1276




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                              4:11CR3031

       vs.
                                                              ORDER
TERRY L. SCHWARCK,

                    Defendant.


       Because I agree with the thoughtful recommendation of the Probation Officer
(Filing 156),

      IT IS ORDERED that:

       (1) Subject to the stay set forth in paragraph 2, the Defendant’s motion for
compassionate release (Filing 148) is granted, and a “time served” prison sentence
is granted.

       (2) There being a verified residence (Granbury, Texas) and an appropriate
release plan in place, this Order is stayed for up to fourteen days to make appropriate
travel arrangements and to ensure the Defendant’s safe release. The Defendant shall
be released as soon as appropriate travel arrangements are made and it is safe for the
Defendant to travel. There shall be no delay in ensuring travel arrangements are
made. If more than fourteen days are needed to make appropriate travel
arrangements and ensure the Defendant’s safe release, then the parties shall
immediately notify me and show cause why the stay should be extended.

      (3) The Probation Officer from the District of Nebraska shall coordinate
with the Probation Officer in Texas and the Bureau of Prisons to effectuate this
Order. Counsel for the defendant shall also assist if necessary.
 4:11-cr-03031-RGK-CRZ Doc # 163 Filed: 01/21/21 Page 2 of 2 - Page ID # 1277




      (4) The Clerk’s Office shall immediately provide a copy of this Order, as
well as the accompanying Judgment, to Alicia A. Friedman, Senior United States
Probation and Pretrial Services Officer, who shall in turn provide copies to her
colleagues in Texas.

       (5) A separate Judgment (containing updated conditions of supervised
release) will be filed with this Order.

      (6) The Clerk’s Office shall hand-deliver a copy of this Order and
Judgment to the United States Marshals Service and the Marshals Service shall
expedite transmission of both documents to the Bureau of Prisons.

      Dated this 21st day of January, 2021.

                                              BY THE COURT:



                                              Richard G. Kopf
                                              Senior United States District Judge




                                        2
